Citation Nr: 1448841	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-18 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating higher than 10 percent for a right knee disability.  

3.  Entitlement to a rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1992, and from August 1994 to August 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The issues of entitlement to ratings higher than 10 percent for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection-Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159 (a)(2).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that his present tinnitus is due to service.  He explained during his January 2013 Board hearing that he served as a mortarman for four years and was exposed to loud noises in the course of such service.  He explained that he experienced tinnitus since that time.  The Veteran's DD 214 confirms the Veteran's service as a mortarman.

The Veteran was afforded a VA examination in March 2010.  The VA examiner concluded that it was less likely than not that the Veteran's tinnitus was related to service because no hearing damage was shown in service.  The examiner did not remark upon the Veteran's assertion that he had experienced tinnitus during and since service.

The Veteran is competent to testify about observed symptoms of tinnitus, his military occupational specialty suggests significant noise exposure and the VA examination is found to be inadequate for the examiner's failure to note the Veteran's competent and credible lay observations.  

Accordingly, given the Veteran's competent and credible lay statements in support of his claim and the inadequacy of the VA medical opinion weighing against the claim, the Board finds the evidence for and against the claim is at least in equipoise.  Accordingly, service connection for tinnitus is warranted.


ORDER


Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has asserted that his knee symptoms have increased in severity since his last, August 2011, VA examination.  In particular, he testified at his February 2013 Board hearing as to more severe symptoms that he reported at the August 2011 VA examination.  As the Veteran was last examined over three years ago and as evidence suggests his knee disabilities may be more severe than reflected by the evidence presently of record, a new VA examination is in order.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right and left knee disabilities.  All tests deemed necessary should be conducted and the results reported, to include range of motion testing.

The entire claim file, to include all electronic files, must be reviewed by the examiner in conjunction with the examination.  

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


